NO. 12-13-00139-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE: EXXONMOBIL                                         §
CORPORATION AND
COMPUTERSHARE INVESTOR                                    §     ORIGINAL PROCEEDING
SERVICES, LLC,
RELATORS                                                  §



                                  MEMORANDUM OPINION
                                         PER CURIAM
         On August 7, 2013, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by ExxonMobil Corporation and Computershare Investor Services, LLC.
That opinion directed Respondent to vacate his order signed on April 25, 2013, granting the
motion for turnover of assets filed by Vivian Suzanne Kinard, Independent Executrix of the
Estate of Grace T. Eaton. The opinion also directed Respondent to issue an order denying
Kinard’s motion. Respondent has complied with our order and opinion of August 7, 2013.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed as moot.
Opinion delivered September 6, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 6, 2013


                                         NO. 12-13-00139-CV


    IN RE: EXXONMOBIL CORPORATION AND COMPUTERSHARE INVESTOR
                           SERVICES, LLC,
                               Relators
                                  V.
                         HON. CHAD W. DEAN,
                              Respondent
                                    Appeal from the County Court
                           of Rusk County, Texas (Tr.Ct.No. 11-173A)


              On August 7, 2013, this Court delivered an opinion conditionally granting the
petition for writ of mandamus filed by ExxonMobil Corporation and Computershare Investor
Services, LLC. That opinion directed Respondent to vacate his order signed on April 25, 2013,
granting the motion for turnover of assets filed by Vivian Suzanne Kinard, Independent
Executrix of the Estate of Grace T. Eaton. The opinion also directed Respondent to issue an
order denying Kinard’s motion. Respondent has complied with our order and opinion of August
7, 2013.
              All issues attendant to this original proceeding having been disposed of, this
mandamus proceeding has now been rendered moot; therefore, the writ need not issue.
Accordingly, this original proceeding is dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.